Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 22, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158302
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  MEEMIC INSURANCE COMPANY,                                                                           Richard H. Bernstein
           Plaintiff/Counterdefendant-                                                                Elizabeth T. Clement
           Appellant,                                                                                 Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 158302
                                                                   COA: 337728
                                                                   Berrien CC: 2014-000260-CK
  LOUISE M. FORTSON and RICHARD A.
  FORTSON, Individually and as Conservator
  for JUSTIN FORTSON,
              Defendants/Counterplaintiffs-
              Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the May 29, 2018
  judgment of the Court of Appeals is considered, and it is GRANTED. The time allowed
  for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 22, 2019
           d0515
                                                                              Clerk